UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
THOMAS SHERIDAN and MELISSA SHERIDAN,

                      Plaintiffs,              MEMORANDUM & ORDER
                                               16-CV-5085(JS)(ARL)
          -against–

D&D GRADING, INC., DONALD DONDERO,
and ROBERT LIERE d/b/a LIERE FARMS,

                    Defendants.
---------------------------------------X
APPEARANCES
For Plaintiffs:     Ralph A. Hummel, Esq.
                    137 Woodbury Road
                    Woodbury, New York 11797

For D&D Grading     Lilia Factor, Esq.
and Donald Dondero: Napoli Shkolnik PLLC
                    400 Broadhollow Road, Suite 305
                    Melville, New York 11747

For Robert Liere:     Robert J. Cava, Esq.
                      Law Offices of Robert J. Cava, P. C.
                      1038 Little East Neck Road
                      West Babylon, New York 11704

SEYBERT, District Judge:

          Before the Court in this Comprehensive Environmental

Response Compensation and Liability Act (“CERCLA”) action is a

motion for summary judgment by Defendant Robert Liere, d/b/a Liere

Farms (“Liere”) (D.E. 32); a motion for summary judgment by

Defendants D&D Grading, Inc. and Donald Dondero (“Dondero” and

together with D&D Grading, Inc., “D&D”) (D.E. 34); and Lilia

Factor, Esq.’s motion to withdraw as counsel for D&D (D.E. 36).

For the following reasons, Liere’s motion for summary judgment is
DENIED; D&D’s motion for summary judgment is DENIED; and counsel’s

motion to withdraw is GRANTED to the extent that the Court will

conduct a hearing.

                                                               BACKGROUND

I.            Factual Background1

                             Thomas and Melissa Sheridan (“Plaintiffs”) live with

their four children in St. James, New York.                                 At all times relevant

to this action, they resided and continue to reside at 131 Hobson

Avenue.                      (Sheridan Aff., D.E. 33, ¶ 6.)                 In 2015, Plaintiffs

installed a pool in their backyard, and in 2016, added a patio.

They then decided to grade the backyard, add a layer of topsoil,




1 The facts are taken from the Complaint (Compl., D.E. 1); the
parties’ Local Civil Rule 56.1 Statements, Responses, and
Counterstatements (Liere 56.1 Stmt., D.E. 32-2; Pls. 56.1 Resp.,
D.E. 33-3; D&D 56.1 Resp., D.E. 34-10 at 1-4; D&D 56.1
Counterstmt., D.E. 34-10 at 5-8; Pls. 56.1 Resp. to D&D’s Rule
56.1 Counterstmt., (“Pls. Second 56.1 Resp.”), D.E. 37-3; and
the documents annexed to the parties’ papers.

At points in D&D’s 56.1 Statement, it states that it “neither
admit[s] nor den[ies] the statements in Liere’s Rule 56.1
Statement.” (E.g., D&D 56.1 Stmt. ¶¶ 3-8, 18, 20.) In these
instances, the Court deems the correspondingly numbered
paragraphs from Liere’s 56.1 Statement to be admitted. See
Local Civ. R. 56.1(c)-(d).

Further, Plaintiffs “controvert,” without more, almost every
paragraph of Liere’s 56.1 Statement with a citation to Thomas
Sheridan’s affidavit, paragraphs 8-14 and 33-39, and to a copy
of a text message exchange between Thomas Sheridan and Dondero.
The Court will not exhaustively search these documents to
ascertain why Plaintiffs believe they controvert Liere’s
statements.


                                                                   2

seed, and apply fertilizer.                                          (Sheridan Aff. ¶ 7.)   They contracted2

with D&D to perform these services and D&D completed the work over

three days in June 2016.                                            D&D delivered and spread 35 yards of

topsoil.                       (Sheridan Aff. ¶¶ 8, 11, 13.)                         Before spreading the

topsoil, Dondero re-graded the existing fill or “sub-grade,” which

had construction debris, plywood, plastic, and oversized rocks in

it.             D&D removed approximately six wheelbarrows of large debris

before spreading the topsoil.                                          (D&D 56.1 Counterstmt. ¶ 12.)

                             Plaintiffs paid D&D $1,000 cash on June 3 and $1,100 in

cash on June 6, and D&D acknowledged payment in full.                                               Dondero

requested cash payment because his topsoil supplier--Liere--worked

in cash.                         (Sheridan Aff. ¶¶ 12-13.)                        Dondero told Plaintiffs

several times that the supplier was Liere and said “this topsoil

is the best around.”                                           (Sheridan Aff. ¶¶ 9, 14.)

                             Liere states he is the sole member of a limited liability

company known as “Liere Farms, LLC.”                                          (Liere 56.1 Stmt. ¶¶ 12-13.)

Liere claims that he did not own or operate Liere Farms in his

individual capacity because he had formed an LLC in 2004 that owned

and operated the farm at all times relevant to this action. (Liere




2 The contract is a short, handwritten document labeled
“Proposal” and states that D&D “hereby submit[s] specifications
and estimates for: back yard prep area for topsoil, grade
subgrade and rake clean, final grade with 25 yards topsoil, hard
rake ready for seed-- $1,400. Seed area turf quality seed
lesco, seed, starter fertilizer additional $380.00. Paid in
full” and is signed by Dondero. (Contract, D.E. 33-7, Ex. C.)
                                                                         3

Aff., D.E.32-3, ¶ 4-6.)                                        According to Liere, on June 3 and June 6,

2016, Liere Farms, LLC sold 30 yards3 fertilized topsoil to “a

business known as Liere, II, Inc.”                                          (Liere 56.1 Stmt. ¶¶ 17, 19.)

Liere II, Inc. is owned by Liere’s nephew, Johnny Liere.                                             (Liere

Aff. ¶ 18.)                            Liere II, Inc. delivered the topsoil to Plaintiffs’

residence at the request of Dondero, and Dondero paid Liere II,

Inc. $450.                           (Liere 56.1 Stmt. ¶¶ ¶21, 23.)                    D&D states that it

purchased the topsoil from Robert Liere through his nephew, Johnny

Liere, who delivered it to Plaintiffs’ house.                                             (D&D 56.1 Resp.

¶ 17.)

                             Dondero believed that Liere’s topsoil was good because

he had visited the facility and seen burned wood and ashes added

to the soil.                              Liere told him the ash improves the quality.                    (D&D

56.1 Counterstmt. ¶ 5.)                                         Dondero had used Liere’s soil for other

clients and there were no problems.                                          While working on Plaintiffs’

backyard, Dondero did not detect any foreign substances in the

soil.               (D&D 56.1 Resp. ¶¶ 6-7, 16.)

                             A few days after the project was completed, Plaintiffs

noticed metal nails, construction debris, rebar, gypsum, asbestos

shingles,                      glass,                 ash,     plastic,   electrical   wire,   plywood,    and



3 To the extent Plaintiffs allege D&D spread 35 yards of topsoil,
there was 3-5 yards of topsoil at the home when D&D arrived.
Thomas Sheridan said it was from Olsen’s Nursery and that D&D
could use it for the job. (D&D 56.1 Counterstmt. ¶ 8.) This
simply creates another issue of fact not resolvable at this
stage.
                                                                      4

lumber in the soil.          They immediately notified the New York State

Department         of   Environmental       Conservation     (“DEC”)    and    the    DEC

inspected their yard, took samples, and instructed them not to

remove     any      material       until    the   investigation        was    complete.

(Sheridan Aff. ¶¶ 15-16.)              DEC performed laboratory analysis on

the    soil    samples       and    detected      numerous    hazardous       materials

including arsenic, chromium, benzo(b)fluoranthene, chrysene, zinc,

copper, and lead.            (Sheridan Aff. ¶ 17; DEC Lab Report, Ex. F,

D.E. 33-10; Chart, Ex. G, D.E. 33-11.)                 DEC told Plaintiffs they

“needed       to    retain       licensed     environmental     professionals          to

investigate         and   remove    the    contamination,”      so   they     hired    an

environmental consultant Peter Dermody, C.P.G., and a remediation

company Eastern Environmental Solutions, Inc.                        (Sheridan Aff.

¶ 19.)        Plaintiffs incurred response costs and have included

receipts      along       with     their    papers:    $4,890    to     Dermody       for

consultation; $27,914.24 to Eastern Environmental Solutions, Inc.

for    remediation;       $902.50     for    replacement     soil;     $2,282.75      for

spreading and re-seeding the soil; $646.32 for sprinkler repair;

and $23,735.27 in attorneys’ fees, for a total of $60,367.08.

(Sheridan Aff. ¶ 21; Receipts, Exs. H-M, D.E. 33-12 through 33-

17.)

II.    Procedural History

              Plaintiffs commenced this action on September 13, 2016,

alleging CERCLA claims (Counts 1-2) and state law claims of strict

                                             5

liability,    fraud      and    deceit,     breach    of   contract,     unjust

enrichment, and negligence (Counts 3-7).             (Compl., D.E. 1.)   Liere

answered on October 24, 2016. (Liere Ans., D.E. 11.) D&D answered

on December 8, 2016.            (D&D Ans., D.E. 13.)         D&D asserted a

counterclaim against Plaintiffs--that any foreign materials were

present   before   D&D    did   work   and    Plaintiffs   were   potentially

responsible parties.       It also asserted a crossclaim against Liere

claiming that all topsoil was obtained from him and it was entitled

to contribution from Liere should it be found liable.             Plaintiffs

filed their reply on December 9, 2016.               (Pls. Reply, D.E. 15.)

Liere replied to the crossclaims on December 30, 2016.                   (Liere

Reply, D.E. 17.)

            Upon completion of discovery, Liere moved for summary

judgment.    (Liere Mot., D.E. 32.)         Plaintiffs filed their brief in

opposition to Liere’s motion.          (Pls. Opp., D.E. 33-4.)     D&D filed

its motion for summary judgment (D&D Mot., D.E. 34) and a reply in

response to Plaintiffs’ opposition to Liere’s motion and in further

support of the motion (D&D Reply, D.E. 35).            Plaintiffs then filed

another opposition, this time to Liere’s motion and D&D’s motion.

(Pls. Second Opp., D.E. 37-4.)               D&D filed another reply, in

response to Plaintiffs’ opposition to both motions and in further




                                        6

support of its motion for summary judgment.                                               (D&D Second Reply,

D.E. 38.)4

                             During the above motion practice, D&D’s attorney filed

a motion to withdraw (Mot. to Withdraw, D.E. 36) and the Court

deferred ruling on.

                                                                   DISCUSSION

I.            Legal Standard

                             Summary                   judgment     will   be   granted   where   the   movant

demonstrates that there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).                                         A genuine factual issue exists where “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”                                          Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed 2d 202 (1986).                                                   In

determining whether an award of summary judgment is appropriate,

the Court considers the “pleadings, deposition testimony, answers

to interrogatories and admissions on file, together with any other

firsthand information including but not limited to affidavits.”

Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011).

                             The movant bears the burden of establishing that there

are no genuine issues of material fact.                                               Gallo v. Prudential




4 The Court primarily considers the later-filed, fully briefed
papers to resolve these motions. Liere filed no additional
papers after his initial motion for summary judgment.
                                                                       7

Residential Servs., L.P., 22 F.3d 1219, 1223 (2d Cir. 1994).              Once

the movant makes such a showing, the non-movant must proffer

specific facts demonstrating “a genuine issue for trial.”               Giglio

v. Buonnadonna Shoprite LLC, No. 06-CV-5191, 2009 WL 3150431, at

*4 (E.D.N.Y. Sept. 25, 2009) (internal quotation marks and citation

omitted).      Conclusory allegations or denials will not defeat

summary judgment.       Id.    However, in reviewing the summary judgment

record, “‘the court is required to resolve all ambiguities and

draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.’”            Sheet Metal Workers’

Nat’l Pension Fund v. Vadaris Tech. Inc., No. 13-CV-5286, 2015 WL

6449420, at *2 (E.D.N.Y. Oct. 23, 2015) (quoting McLee v. Chrysler

Corp., 109 F.3d 130, 134 (2d Cir. 1997)).

II.    Analysis

       A.   The Parties’ Arguments

            In moving for summary judgment, Liere contends that this

case   falls   within    CERCLA’s    “fertilizer    exception,”   42    U.S.C.

§ 9601(22).       He     further    argues   that   Plaintiffs    have     not

demonstrated a “release” of any “hazardous substance” as CERCLA

defines the terms.            (Liere Mem., D.E. 32-7, at 6.)           He also

maintains that he is not liable as an owner or operator because

“Liere Farm, LLC was and is the owner and operator of the Liere

Farms at all times referenced in the [C]omplaint.”          (Liere Mem. at

9.) Finally, Liere argues the state law claims should be dismissed

                                       8

as he is not responsible in an individual capacity, and that in

the event the Court dismisses the CERCLA claims, it should not

exercise supplemental jurisdiction over the remaining state law

claims.     (Liere Mem. at 9-10.)

             D&D argues that it is not a “generator” or “transporter”

under CERCLA and that it did not possess the requisite level of

knowledge or intent.         (D&D Second Reply at 5.)         D&D also raises

several defenses: topsoil is a useful product, the materials

disposed of were not hazardous, and the fertilizer exception. (D&D

Second Reply at 6-9.)              D&D believes Liere may have personal

liability and requests that if this Court denies its motion, Liere

should remain a party.          (D&D Second Reply at 10.)

             Plaintiffs oppose both motions.         They respond that there

are    material    facts     in     genuine    dispute,   precluding   summary

judgment.     (Pls. Second Opp., D.E. 37-4, at 5-6.)               Turning to

Defendants’       specific        arguments,     Plaintiffs    respond     that

contaminated topsoil is not a useful product; even if CERCLA

requires intent, triable issues exist as to Defendants’ intent

here; the substances in the soil were hazardous; there was no

normal    application      of     fertilizer   because    Defendants   released

hazardous substances; and Liere is responsible for his actions and

his LLC attempts to evade responsibility (Pls. Second Opp. at 10-

15.)   Plaintiffs do not address their state law claims or whether



                                         9

the Court should exercise supplemental jurisdiction if it grants

summary judgment as to the CERCLA claims.

              B.             CERCLA

                             “‘CERCLA's                        primary    purposes   are   axiomatic:   (1)   to

encourage the timely cleanup of hazardous waste sites;                                              and (2) to

place the cost of that cleanup on those responsible for creating

or maintaining the hazardous condition.’”                                             ASARCO LLC v. Goodwin,

756 F. 3d 191, 198 (2d Cir. 2014) quoting Price Trucking Corp. v.

Norampac Indus., 748 F.3d 75, 79 (2d Cir. 2014).                                               CERCLA imposes

strict liability on entities generally referred to as potentially

responsible parties (“PRPs”). Town of Islip v. Datre, 245 F. Supp.

3d 397, 417 (E.D.N.Y. 2017).                                             Section 107 defines four categories

of PRPs:

                             (1) the owner and operator of a vessel or a
                             facility,5

                             (2) any person who at the time of disposal of
                             any hazardous substance owned or operated any
                             facility at which such hazardous substances
                             were disposed of,

                             (3) any person who by contract, agreement, or
                             otherwise arranged for disposal or treatment,
                             or arranged with a transporter for transport

5 The parties do not dispute that the backyard is a “facility”
under CERCLA, which includes “(A) any building, structure,
installation, equipment, pipe or pipeline (including any pipe
into a sewer or publicly owned treatment works), well, pit,
pond, lagoon, impoundment, ditch, landfill, storage container,
motor vehicle, rolling stock, or aircraft, or (B) any site or
area where a hazardous substance has been deposited, stored,
disposed of, or placed, or otherwise come to be located . . .”
42 U.S.C. § 9601(9).
                                                                          10

          for disposal or treatment, of hazardous
          substances owned or possessed by such person,
          by any other party or entity, at any facility
          or incineration vessel owned or operated by
          another party or entity and containing such
          hazardous substances, and

          (4) any person who accepts or accepted any
          hazardous substances for transport to disposal
          or treatment facilities, incineration vessels
          or sites selected by such person, from which
          there is a release, or a threatened release
          which causes the incurrence of response costs,
          of a hazardous substance.

42 U.S.C. § 9607(a).

          1.     Hazardous Substances

          Liere argues that Plaintiffs’ expert, Peter Dermody,

C.P.G., merely stated what Plaintiffs said they found in the soil,

and not that he himself had found the substances when he sampled

it.   (Liere Mem. at 7.)       This is contradicted by Dermody’s

affidavit, where he states that “[l]aboratory analysis of the

samples taken by DEC at plaintiffs’ residence found the presence

of significant quantities of seven (7) ‘hazardous substances’ (the

relevant term used in and defined by CERCLA).       These substances

are: arsenic; chromium; copper; zinc; lead; benzo(b)fluoranthene;

and chrysene.”   (Dermody Aff., D.E. 33-1, ¶ 10.)    Another expert,

Jeffrey Bohlen, made similar statements about the presence of

hazardous substances.    (Bohlen Aff., D.E. 33-2, ¶ 8 (“The fact

that the contamination found at plaintiffs’ residence was non-

hazardous waste under RCRA [Resource Conservation and Recovery


                                 11

Act] does not mean they were not hazardous substances under CERCLA;

to the contrary, laboratory analysis conclusively determined that

the contamination found at plaintiffs’ residence included seven

(7)    ‘hazardous        substances’        under     CERCLA’s      statutory

definition.”)); see also New York v. Next Millennium Realty, LLC,

160 F. Supp. 3d 485, 508 (E.D.N.Y. 2016) (“Pursuant to subsection

(B) of Section 101(14) of CERCLA and under § 9602, the EPA has

listed over 700 hazardous substances in Table 302.4 of 40 C.F.R.

§ 302”) (internal quotation marks and citation omitted).                  The

substances identified by Plaintiffs are classified as hazardous

substances.      Further,    “solid    waste”   can   be    classified   as   a

hazardous substance under CERCLA. See 40 C.F.R. § 302.4(b). Thus,

any argument that the topsoil did not contain hazardous substances

under CERCLA is belied by Plaintiffs’ evidence, and Defendants

have failed to meet their burden for summary judgment on this

ground.

            2.   Release

            Next, the hazardous substance must be “released” to

impose CERCLA liability.         CERCLA defines a “release” as “any

spilling,     leaking,      pumping,    pouring,      emitting,     emptying,

discharging, injecting, escaping, leaching, dumping, or disposing

into the environment.”       42 U.S.C. § 9601(22).         The term “release”

is “liberally construed.”      United States v. Honeywell Int’l, Inc.,

542 F. Supp. 2d 1188, 1198 (E.D. Cal. 2008) (“[i]t is undisputed

                                       12

that the [ ] subdivision tested positive for arsenic contamination.

Therefore,      a        ‘release’   under    the   terms    of    the     statute

unquestionably occurred.”).           Courts have held that the presence of

hazardous materials at sites ipso facto demonstrates that there

has been a release of the materials.            Next Millennium Realty, 160

F. Supp. 3d at 508 (collecting numerous cases holding, generally,

that the presence of hazardous substances in soil demonstrates a

“release”).         Here, the evidence shows the presence of at least

seven hazardous substances in the topsoil.               Thus, Plaintiffs have

established a release under CERCLA.

             Defendants make a cursory argument that this case falls

under the “fertilizer exception” because the Complaint states that

the   purpose       of    the   transaction   was   to   apply    top    soil   and

fertilizer. (Liere Mem. at 6-7; D&D Second Reply at 9-10.) CERCLA

imposes strict liability for the release of hazardous substances

but excludes “the normal application of fertilizer.”                     42 U.S.C.

§ 9601(22)(D).           As a prior court has noted, “CERCLA itself does

not define what a ‘normal’ application of fertilizer is.”                  City of

Tulsa v. Tyson Foods, Inc., 258 F. Supp. 2d 1263, 1287 (N.D. Okla.

2003).   The parties have not pointed this Court to any cases that

inform the exception; thus, this Court will proceed as the City of

Tulsa court did and “construe the term in accordance with its

ordinary meaning.”          Id. at 1287-88 (finding an issue of fact as to

whether the “land application of poultry litter [the combination

                                         13

of poultry manure and the bedding material lining poultry houses]

is a normal application of fertilizer”).

          Here, Plaintiffs argue that “the normal application of

fertilizer”    permits     only   that,     and   appear    to     argue   that

“fertilizer”    such     as   this,     containing    numerous       hazardous

substances, does not fall within the exception.            (Pls. Second Opp.

at 13.)   The Court agrees.       In City of Waco v. Schouten, 385 F.

Supp. 2d 595 (W.D. Tex. 2005), the court held that allegations

that the defendants improperly stored and failed to maintain large

amounts of waste that contained phosphorus took their actions

outside the fertilizer exception.           In Fallowfield Dev. Corp. v.

Strunk, Nos. 89-CV-8644 & 90-CV-4431, 1994 WL 498316, at *24 (E.D.

Penn. Sept. 2, 1994), the court held that the fertilizer applied

was not normal because it was contaminated by several substances

including lead.     Here, the Court similarly finds that applying

topsoil that contains numerous CERCLA hazardous substances is not

“the normal application of fertilizer” within the meaning of the

statute, and the exception does not apply.            Defendants have not

met their burden for summary judgment on this issue.

          3.      Intent

          Plaintiffs generally allege that Defendants are liable

as   arrangers,     generators,       and   transporters      of     hazardous




                                      14

substances.                           (Compl. ¶¶ 37-43; see 42 U.S.C. § 9607(a).)6

                                            a.             Liere

                             Liere cursorily argues that he is not liable because

Liere Farms, LLC was the owner and operator of Liere Farms at all

relevant times.                                   (Liere Mem. at 8-9.)

                             “[U]nder                     CERCLA,   an   operator   is   simply   someone   who

directs the workings of, manages, or conducts the affairs of a

facility.                          To sharpen the definition for purposes of CERCLA’s

concern with environmental contamination, an operator must manage,

direct, or conduct operations specifically related to pollution,

that is, operations having to do with the leakage or disposal of

hazardous waste, or decisions about compliance with environmental

regulations.”                              United States v. Bestfoods, 524 U.S. 51, 66–67, 118

S. Ct. 1876, 1887, 141 L. Ed. 2d 43 (1998).                                               Individuals may be

held liable, as

                             [u]nder CERCLA “owner or operator” is defined
                             to mean “any person owning or operating” an
                             onshore facility, and “person” includes
                             individuals as well as corporations. More
                             important, the definition of “owner or
                             operator” excludes “a person, who, without
                             participating in the management of a . . .
                             facility, holds indicia of ownership primarily
                             to protect his security interest in the
                             facility.” The use of this exception implies
                             that an owning stockholder who manages the
                             corporation . . . is liable under CERCLA as an
                             “owner or operator.” That conclusion is



6 Plaintiffs do not allege that Liere or D&D are “operators”
under CERCLA.
                                                                         15

             consistent with that of other courts that have
             addressed the issue.

State of N.Y. v. Shore Realty Corp., 759 F. 2d 1032, 1052 (2d Cir.

1985) (citing 42 U.S.C. 9601(20)(A)), (21) (first ellipsis in

original).

              As the movant, it is Liere’s burden to demonstrate there

are no issues of fact as to his control over Liere Farms.       Liere

owned and operated Liere Farm individually and then formed a

limited liability company in June 2004. He states that Liere Farms

LLC “owned and operated the farm at all times alleged in the

complaint.”    (Liere Aff. ¶ 6.)   He has not indicated that he is an

absent owner or that someone else exercises control and authority

over the day-to-day operations of Liere Farm.     To the contrary, he

states that the formula for the topsoil is a “trade secret” that

he will not “disclos[e] the complete formula” of and the topsoil

has “richness, moisture content and jet black color.”     (Liere Aff.

¶¶ 14-16.)      The natural inference is that Liere exercised a

significant degree of control over the topsoil operation.         See

Shore Realty, 759 F. 2d at 103738 (an individual was personally

liable under CERCLA where he “knew that hazardous waste was stored

on the site” and “incorporated [an LLC] solely for the purpose of

purchasing [the site].     All corporate decisions and actions were

made, directed and controlled by him.”).        Thus, issues of fact




                                   16

exist and summary judgment in Liere’s favor on this basis is

inappropriate.

            Liere also appears to argue that he did not know where

the topsoil would end up, but “had been told.”          (Liere Aff. ¶¶ 22-

27.)   However, “the Second Circuit has recognized that ‘arranger

liability can attach to parties that do not have active involvement

regarding   the    timing,   manner   or   location    of   disposal,’    thus

suggesting that knowledge of the precise disposal location is

immaterial.”      Town of Islip, 245 F. Supp. 3d at 421 (quoting Gen.

Elec. Co. v. AAMCO Transmissions, Inc., 962 F.2d 281, 286 (2d Cir.

1992)).     Thus, “alleged arrangers cannot escape liability by

‘contracting   away’    their   responsibility    or    alleging   that   the

incident was caused by the act or omission of a third party.”             Id.

(internal quotation marks and citations omitted).             Liere has not

demonstrated that there are no issues of fact as to his knowledge

about the topsoil--at the very least, he was aware that it would

be going somewhere to be spread.       The Court will not grant summary

judgment to Liere on this basis either.

                   b.   D&D and Dondero

            D&D, citing Town of Islip (245 F. Supp. 3d 397), argues

that it is not a “generator,” “transporter,” or “arranger” under

CERCLA.   It maintains that it did not make the topsoil (Liere did)

nor transport it (Liere’s nephew did).           (D&D Second Reply at 5;



                                      17

see supra at 4.)     It further claims that it did not arrange the

disposal because it had no knowledge or intent of contamination.

             “[T]he determination whether an entity is an arranger

requires a fact-intensive inquiry that looks beyond the parties'

characterization of the transaction as a ‘disposal’ or a ‘sale’

and seeks to discern whether the arrangement was one Congress

intended to fall within the scope of CERCLA’s strict-liability

provisions.”     Burlington N. & Santa Fe Ry. Co. v. United States,

556 U.S. 599, 610, 129 S. Ct. 1870, 1879, 173 L. Ed. 2d 812 (2009).

The Supreme Court has given the phrase “arrange for disposal of a

hazardous substance” its “ordinary meaning” and “[c]onsequently,

under the plain language of the statute, an entity may qualify as

an arranger under § 9607(a)(3) when it takes intentional steps to

dispose of a hazardous substance.”      Id. at 611, 129 S. Ct. at 1879.

             Though a useful starting point, Burlington “focused

entirely on the arranger’s intent with respect to the nature of

the transaction” and thus “provides no direct guidance on . . .

whether [the] alleged arranger must know . . . whether the material

was hazardous.”    Town of Islip, 245 F. Supp. 3d at 419.       Further,

“few courts have addressed whether an arranger defendant must know

that the material in question is hazardous[.]”        Id. at 422.    The

Town of Islip court concluded that “requiring knowledge of the

substance’s hazardous nature comports with CERCLA’s purpose of

preventing     responsible   parties    from   contracting   away   their

                                   18

liability and deterring them from attempting to do so.”                 Id. at

423 (internal quotation marks and citation omitted).                  The court

thus held that “for arranger liability to apply, a plaintiff must

establish that the defendant who arranged for the disposal of

material knew, or should have known, that the material contained

hazardous substances.” Id. at 424.          This comports with the general

spirit of CERCLA, as “[w]here the dangerousness of the product is

unknown to the would-be arranger . . . it is difficult to find

that the disposer was trying to evade liability for that danger.”

Id. at 422 (noting there is no conduct requiring deterrence when

the   party     is   unaware   that   the    material     contains    hazardous

substances) (internal quotation marks and citation omitted).

              Here, the Court finds that while it is a close decision,

there are issues of fact as to D&D’s knowledge and intent. Dondero

has made sworn statements that he and his employee did not observe

any foreign materials in the topsoil. (D&D 56.1 Counterstmt. ¶¶ 7,

16; Dondero Aff., D.E. 34-4, ¶¶ 9-10, 19.)            Plaintiffs controvert

these statements (Pls. Second 56.1 Resp., D.E. 37-3, at ¶¶ 7, 16)

with a citation to Thomas Sheridan’s affidavit, specifically, the

portion   where      he   states   that     “within   a   week   of    delivery

[Plaintiffs] began to observe metal nails of various types [and

other debris] in the topsoil.”              (Sheridan Aff. ¶ 15.)         Given




                                      19

Plaintiffs’ discovery of nails and debris7 in the soil mere days

after D&D spread it, a jury could find that D&D knew or should

have known of contamination, notwithstanding sworn statements to

the contrary.                              D&D posits that the nails could have been unearthed

during a subsequent sprinkler installation (D&D 56.1 Counterstmt.

¶ 22), but that is precisely the type of factual dispute a jury

should resolve.

              C.             State Law Claims

                             In addition to their CERCLA claims, Plaintiffs raise

several state law claims against Defendants: (1) strict liability

in tort; (2) fraud and deceit; (3) breach of contract; (4) unjust

enrichment; and (5) negligence.                                            No party has made more than a

cursory mention of these state law claims in their papers.                                                 The

Court thus DENIES summary judgment as to the state law claims.

                             As         the            Court   is   not    granting   summary   judgment    to

Defendants on the CERCLA or state law claims, it need not consider

their arguments regarding its jurisdiction over the state law

claims.

              D.             Damages

                             The Complaint seeks $1 million in damages, jointly and

severally, and a declaratory judgment that Defendants are liable




7 As already stated, the debris such as nails, metal, plastic,
electrical wire can potentially be classified as “solid waste”
under CERCLA.
                                                                      20

for   all   future   response    costs     “consistent   with   the   National

Contingency Plan.”      (Compl. ¶ 51, and at 17-18.)             Liere seeks

summary judgment on Plaintiffs’ claim for future response costs,

arguing that a predicate for future damages under CERCLA is success

on a claim for present liability.            D&D does not direct specific

arguments at future costs.

            CERLCA allows parties to recover “all costs of removal

or remedial action incurred . . . not inconsistent with the

national contingency plan.”        42 U.S.C. § 9607(a)(4)(A).         Parties

may seek recovery of future response costs under CERCLA, which

provides that “the court shall enter a declaratory judgment on

liability for response costs or damages that will be binding on

any subsequent action or actions to recover further response costs

or damages.”     42 U.S.C. § 9613(g)(2).         “‘[I]n providing for the

recovery of response costs, Congress included language to ensure

that a responsible party’s liability, once established, would not

have to be relitigated.         The entry of declaratory judgment as to

liability is mandatory.         The fact that future costs are somewhat

speculative is no bar to a present declaration of liability.’”

New York v. Green, 420 F. 3d 99, 111 (2d Cir. 2005) (quoting Kelley

v. E.I. DuPont de Nemours & Co., 17 F.3d 836, 844 (6th Cir. 1994))

(emphasis added).      Once there has been a finding of liability, a

party “may then bring a subsequent action or actions under section

9607 . . . for further response costs.”            Id. (internal quotation

                                      21

marks and citation omitted).                                         “[I]f and when [a party] brings an

action to recover the future costs of remediating [a s]ite,

Defendants will be entitled at that time to raise any appropriate

objections to the amount of the [ ] costs--for example, that the

costs were not actually incurred or that they were inconsistent

with the national contingency plan--though Defendants will not be

entitled to litigate their liability for such costs.”                                        Id.

                             Liere’s request for summary judgment on this ground is

thus premature.                                    If he is found liable under CERCLA, this Court

will be required to enter a declaratory judgment on liability for

future costs.                                 If Plaintiffs bring an action for future costs,

Liere will have the opportunity to contest the alleged amount,8

but not his responsibility or liability.                                            See id. at 110-11

(“Defendants’ request for a hearing on the amount of any future

damages is premature.                                          The District Court’s [ ] judgment merely




8 Defendants will also be able to challenge Plaintiffs’ alleged
already-incurred costs. The Court notes, for example, that
Plaintiffs have listed $23,735.27 in attorneys’ fees as
“response costs”--more than one-third of the response costs
alleged. (Sheridan Aff. ¶ 21.) However, “‘[n]either CERCLA §
107, the liabilities and defenses provision, nor § 113, which
authorizes contribution claims, expressly mentions the recovery
of attorney’s fees’ and, accordingly, ‘expenses incurred solely
in preparation for litigation cannot be recovered as response
costs unless they significantly benefited the entire cleanup
effort and served a statutory purpose apart from the
reallocation of costs.’” New York v. Town of Clarkstown, 95 F.
Supp. 3d 660, 684 (S.D.N.Y. 2015) (quoting Goodrich Corp. v.
Town of Middlebury, 311 F.3d 154, 174 (2d Cir. 2002)).


                                                                      22

declared Defendants liable for all of the State’s future response

costs; it did not award the State any specific sum”).9

III. Motion to Withdraw as Attorney

                             The Court will conduct a hearing with respect to Ms.

Factor’s motion to withdraw as counsel for D&D and Dondero (D.E.

36).

                                                                      CONCLUSION

                             For the foregoing reasons, Liere’s motion (D.E. 32) is

DENIED; D&D’s motion (D.E. 34) is DENIED; and counsel’s motion to

withdraw (D.E. 36) is GRANTED to the extent that the Court will

conduct a hearing.                                             Ms. Factor shall contact the Court to advise

of her and her clients’ availability so the Court can schedule the

hearing.                    Plaintiffs, Liere, and their respective counsel need not

be present for the hearing but may attend if they choose.







9 The Plaintiffs have not moved for summary judgment on
Defendants’ liability, thus, the Court need not enter a
declaratory judgment at this stage. Cf. State of N.Y. v. Almy
Bros., Inc., 866 F. Supp. 668, 681-82 (N.D.N.Y. 1994) (court
granted the State Plaintiff’s motion for summary judgment
insofar as it related to the Defendants’ CERCLA liability and
granted the State’s request for a declaration that the
Defendants were responsible for the State’s future response
costs).
                                                                          23

          The parties are further directed to advise the Court

within fourteen (14) days of the date of this Order whether they

wish to schedule a settlement conference with Magistrate Judge

Arlene R. Lindsay by filing a joint letter on ECF.



                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.


Dated:    March    29   , 2019
          Central Islip, New York




                                24

